


110 HR 3090 IH: Patient and Pharmacy Protection Act of

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3090
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Wilson of Ohio
			 (for himself, Mr. Ross, and
			 Mr. Berry) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to limit to
		  class II narcotics the required use of tamper-resistant prescription pads under
		  the Medicaid Program.
	
	
		1.Short titleThis Act may be cited as the
			 Patient and Pharmacy Protection Act of
			 2007.
		2.Limiting to class
			 II narcotics the required use of tamper-resistant prescription pads under the
			 Medicaid programSection
			 1903(i)(23) of the Social Security Act (42 U.S.C. 1396b(i)(23)), as added by
			 section 7002(a) of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery,
			 and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28), is
			 amended by inserting which are narcotic drugs included in schedule II of
			 section 202 of the Controlled Substances Act (21 U.S.C. 812) and  after
			 1927(k)(2)).
		
